Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 16, 1999 (People v Gil, 258 AD2d 595 [1999]), affirming a judgment of the County Court, Westchester County, rendered February 29, 1996.
Ordered that the application is denied.
*764The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Ritter, Florio and S. Miller, JJ., concur.